Name: Commission Regulation (EEC) No 1353/88 of 17 May 1988 amending Regulation (EEC) No 1245/87 introducing temporary Community surveillance prior to importation of certain products originating in Japan
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  trade policy;  Asia and Oceania
 Date Published: nan

 No L 125/18 Official Journal of the European Communities 19 . 5 . 88 COMMISSION REGULATION (EEC) No 1353/88 of 17 May 1988 amending Regulation (EEC) No 1245/87 introducing temporary Community surveillance prior to importation of certain products originating in Japan that led to its adoption, its period of validity should be extended for a further six months, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1245/87 is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, After consultation within the Committee set up under the abovementioned Regulation, Whereas temporary Community surveillance prior to importation of certain products originating in Japan was introduced by Commission Regulation (EEC) No 1245/87 (3), as extended by Regulation (EEC) No 3276/87 (4); Whereas the temporary measures decided on by the Government of the United States of America on 17 April 1987 are still partially applicable ; Whereas the surveillance should be confined solely to the products affected by the United States measures ; Whereas the description of the products should be brought into line with the combined nomenclature introduced by Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclture and on the Common Customs Tariff ^, as last amended by Regulation (EEC) No 1058/88 (*) ; Whereas, therefore, Commission Regulation (EEC) No 1245/87 should be amended and, for the same reasons 'Article 1 Imports into the Community originating in Japan :  of personal computers corresponding to CN codes 8471 20 40, 8471 20 50, 8471 20 60 and 8471 20 90,  of electric hand tools corresponding to CN code 8508 10 91 are to be subjected to Community surveillance prior to importation in accordance with the procedures set out in Articles 11 and 14 of Regulation (EEC) No 288/82.' Article 2 The period of validity of Regulation (EEC) No 1245/87 is hereby extended for six months. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1988 For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 113, 30 . 4. 1986, p. 1 . 3) OJ No L 117, 5. 5... 1987, p. 17. (4) OJ No L 309, 31 . 10 . 1987, p. 57. 0 OJ No L 256, 7. 9 . 1987, p . 1 . ( «) OJ No L 104, 23. 4. 1988, p. 1 .